DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Koivisto et al. (US Application 2013/0195275, hereinafter Koivisto).
Regarding claims 1, 9, 14, 15, Koivisto disclose a method (Figs. 1-5) of receiving downlink control information from a base station (BS) (22) by a user equipment (UE) (20) in a wireless communication system, the method comprising:
a receiver(20E); and a processor (20C)configured to control the receiver to receive information about an antenna port from a base station (BS);
a transmitter(22D); and   a processor (22C) configured to control the transmitter to transmit information about an antenna port to the UE
 receiving information about an antenna port from the BS (Abstract, [0008],[0022], which recites a downlink control information about antenna port); 
performing blind detection for a control channel based on the information about the antenna port(Abstract, [0011]-[0013], [0024]-[0025], which recites blind detection information about antenna port); and 
acquiring downlink control information carried by the control channel through the blind detection(Abstract, [0011]-[0013], [0024]-[0025], which recites blind detection information about antenna port), 
wherein the information about the antenna port indicates at least one antenna port that the UE should monitor among a plurality of antenna ports used by the BS for control channel transmission(Abstract, [0008]-[0013], [0024]-[0025], which recites an encoding scheme that monitors specific antenna port from among a plurality of antenna ports), and 
the UE assumes that a specific transmit diversity scheme is applied to the at least one antenna port indicated by the information about the antenna port in performing the blind detection(Abstract, [0008]-[0013], [0021]-[0025],[0031], which recites diversity scheme applied to the antenna port).  
Regarding claims 2, 10, Koivisto discloses the method of claim 1, wherein the plural antenna ports are orthogonal and other antenna ports except for the at least one antenna port used to transmit the control channel of the UE are used to transmit control channels of other UEs to which the specific diversity scheme is applied(Abstract, [0008]-[0013], [0021]-[0025],[0031]).  
Regarding claims 3,11,  Koivisto discloses  the method of claim 2, wherein the control channels of the other UEs and the control channel of the UE are multiplexed on the same control resource set (CORESET) (Abstract, [0008]-[0013], [0021]-[0025],[0031]).  
  	Regarding claim 4, Koivisto discloses the method of claim 3, wherein the blind detection is performed on the CORESET and the information about the antenna port is CORESET-specifically configured(Abstract, [0008]-[0013], [0021]-[0025],[0031]).  
 	Regarding claims 5, 12, Koivisto discloses the method of claim 1, wherein the antenna port used to transmit the control channel of the UE is changed in every predetermined resource unit and the information about the antenna port includes information about a change pattern of an antenna port changed in every predetermined resource unit(Abstract, [0008]-[0013], [0021]-[0025],[0031]).  
Regarding claims 6, 13, Koivisto discloses the method of claim 5, wherein the change of the antenna port is UE- specifically performed (Abstract, [0008]-[0013], [0021]-[0025],[0031]).  
  	Regarding claim 7, Koivisto discloses the method of claim 1, wherein the specific transmit diversity scheme is 2- antenna port beam cycling and the information about the antenna port indicates, in every predetermined resource unit, which port of two antenna ports for beam cycling the UE should monitor(Abstract, [0008]-[0013], [0021]-[0025],[0031]).  
 	Regarding claim 8, Koivisto discloses the method of claim 1, wherein the specific transmit diversity scheme is determined according to at least one of an aggregation level of the control channel, a control resource set (CORESET) on which the blind detection is performed, and a localized/distributed resource mapping scheme(Abstract, [0008]-[0013], [0021]-[0025],[0031]).  
 	Regarding claim 16, Koivisto discloses the UE of claim 14, wherein the UE is capable of communicating with at least one of another UE, a UE related to an autonomous driving vehicle, the base station or a network(Abstract, [0008]-[0013], [0021]-[0025],[0031]).  
  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207.  The examiner can normally be reached on M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DADY CHERY/Primary Examiner, Art Unit 2461